Citation Nr: 1124028	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a noncompensable disability rating for the Veteran's left knee strain.  Subsequently, in an April 2005 rating decision, the RO increased the Veteran's disability rating for a left knee strain to 10 percent, effective February 27, 2002.

In April 2009, the claim was first reviewed by the Board, at which time the claim was denied.  The appellant subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for an increased disability rating in excess of 10 percent for his left knee strain.  The Court issued a December 2009 Order vacating the April 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

This matter was previously remanded by the Board for further development in March 2010 and November 2010.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

When the Board remanded this case in November 2010, it directed the RO/AMC to contact the examiner who examined the Veteran on June 15, 2010, and obtain an opinion regarding which of the Veteran's left knee symptoms were related to his service-connected left knee strain, and which symptoms were related to his meniscal tear.  This opinion was to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the RO/AMC requested an addendum opinion from the June 2010 VA examiner.  In a December 2010 addendum, the VA examiner restated the same opinion that he had previously asserted on the June 2010 VA examination report, addressing only whether the Veteran's meniscal tear was related to his service-connected left knee strain.  However, the VA examiner again failed to state an opinion as to which of the Veteran's left knee symptoms were related to his service-connected left knee strain, and which were related to his meniscal tear.  Therefore, the Veteran must be scheduled for another VA examination to address this issue.  See Stegall.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  See Stegall.  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

The Board regrets having to remand the Veteran's claim again.  However, such action is necessary.  Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA examination with an examiner who has not previously examined him, to determine the current level of severity of his left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's left knee disability.  All necessary testing should be provided, including range of motion tests.  Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the left knee and, if so, whether those symptoms are slight, moderate, or severe.  

The examiner should also be asked to determine whether the left knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Specifically, the examiner should determine which of the Veteran's current left knee symptoms are related to his service-connected left knee strain, left knee meniscal tear, or any other cause.  Additionally, in rendering this opinion, the examiner should consider and discuss the June 2010 VA examination report and December 2010 addendum opinion.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  Thereafter, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.
   
The appellant has the left to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


